DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: please include the patent number and publication of the patent associated with Application No. 16/135225 in paragraph 0001 of the specification as originally filed.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 and claims 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niimi et al. (US 2016/0208148 A1).

Regarding claim(s) 1 and 4-6, Niimi teaches a double-sided pressure-sensitive adhesive (PSA) sheet (adhesive layer) comprising a layer (I) (second adhesive layer) containing the acrylic compound (A) and the acrylic copolymer (B) (acrylic resin) and a layer (II) (first adhesive layer) containing the acrylic copolymer (B) (acrylic resin) (para 0078-0079), wherein layer (I) and layer (II) comprise a photoinitiator (para 0060-0065), and a (meth)acrylic monomer (D) comprising a polyfunctional (meth)acrylic monomer towards imparting a dilution effect and a monofunctional (meth)acrylic monomer towards compatibilizing compound (A) and copolymer (B) (para 0066-0068).  
The Examiner notes that, while the presently claimed invention recites that the first and second adhesive layers comprise the monofunctional monomer and multifunctional monomer, respectively, there is nothing is the claim language that excludes the monofunctional monomer from further comprising the second adhesive layer and multifunctional monomer from further comprising the first adhesive layer.  Niimi also teaches that both sides (adhesive layer between) of the PSA sheet are equipped with a release sheet (upper protective layer, lower protective layer, adhesive film) (para 0084).
Niimi further teaches that the polyfunctional (meth)acrylic monomer is, inter alia, 1trimethylpropane triacrylate (trifunctional monomer, current claims 4 and 6) (para 0069), and the monofunctional (meth)acrylic monomer is, inter alia, 2-ethylhexyl acrylate (current claim 5) (para 0071).

Regarding claims 7-9, Niimi teaches that the double-sided PSA sheet bonds a touch panel functional layer (upper device) and a surface protective member (lower device, current claim 7) (para 0094), all of which teach an optical device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niimi et al. (US 2016/0208148 A1) in view of Kishioka et al. (US 2011/0014410 A1).

Regarding claim(s) 2, Niimi teaches a double-sided pressure-sensitive adhesive (PSA) sheet as in the rejection of claims 1 and 4-6 as set forth above.

Niimi is silent to the presently claimed adhesive strengths between the upper and lower protective layers and their respective second and first adhesive layers.

However, Kishioka teaches a double-sided pressure-sensitive adhesive (PSA) tape comprising a PSA body having release liner A and release liner B on opposing surfaces (para 0024), wherein the peel strength of liner A is larger than the peel strength of liner B towards a balance of workability and manageable peel strength of liner A, and towards selective peeling ability of both liners A and B (para 0049).  Kishioka also teaches that release liners protect the surfaces of an adhesive (para 0022).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the release sheets of Niimi with the presently claimed differences in their adhesive strengths towards providing the opposing adhesive surfaces of the PSA sheet of Niimi with a balance of workability and a manageable peel strength of the liner with the higher peel strength, as in the present invention.

Regarding claim 3, Niimi does not specify the relative adhesive strength reduction of the adhesive layers (I) and (II), but Niimi does teach that the urethane (meth)acrylate) (i.e., acrylic compound (A)) is crosslinked by irradiating with UV light (para 0043).

Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention that, given that adhesive layer (II) would experience a larger crosslinking density given the additional crosslinkable acrylic compound (A), and would thus experience a relative increase in cohesion versus adhesive layer (I), adhesive layer (II) would conversely experience a relative decrease in the adhesive strength versus adhesive layer (I) as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/6/2022